Citation Nr: 0314720	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  02-06 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from September 1966 to September 1968.  His 
separation record (DD 214) shows that he had service in the 
Republic of Vietnam.

The Department of Veterans Affairs (VA) Regional Office (RO) 
previously denied the veteran's claim of entitlement to 
service connection for hepatitis, the last time in May 1988.  
The veteran was notified of that decision, as well as his 
appellate rights; however, a notice of disagreement was not 
received with which to initiate the appellate process.  
Accordingly, that decision became final under the law and 
regulations then in effect.  38 U.S.C. § 4005 (1988); 
38 C.F.R. § 19.192 (1988).  Subsequently, the RO requested 
that his claim be reopened. 


REMAND

In February 2002, the RO denied the veteran's request to 
reopen his claim of entitlement to service connection for 
hepatitis.  The veteran disagreed with that decision appealed 
to the Board of Veterans' Appeals (Board).  In March 2003, 
the Board found that the veteran had submitted new and 
material evidence with which to reopen his claim of 
entitlement to service connection for hepatitis.  

During the course of the appeal, the VA had promulgated 
regulations which permitted the Board to obtain evidence, 
clarify the evidence, cure procedural defect, or perform any 
other action essential for a proper appellate decision in any 
appeal properly before it without having to remand the appeal 
to the AOJ and without having to obtain the appellant's 
waiver.  67 Fed. Reg. 3099-3100 (Jan. 23, 2002) (codified at 
38 C.F.R. §§ 19.9, 19.31, 20.903, 20.1304 (2002)).  

In March 2003, pursuant to the development regulations, the 
Board sent the veteran a letter notifying him that it had 
asked the VA Medical Center (MC) in Oklahoma City, Oklahoma, 
to provide a copy of the veteran's records reflecting 
treatment for hepatitis from February 2001 to February 2002.  
The Board also requested that the veteran furnish the names, 
addresses, and approximate dates of treatment for all health 
care providers (government and private) who had treated him 
since September 1968.  The Board requested that for each non-
VA doctor and medical care facility, he complete VA Form 21-
4142, Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA) (Release Authorizations).  
In particular, the Board requested that the veteran furnish 
such a release authorization for the records of R.W., M.D., 
330 N.W. 56th, Suite 500, Oklahoma City, Oklahoma 73112 
through at least August 2002.  The Board also requested that 
the veteran furnish a release authorization for records 
reflecting the veteran's treatment at Baptist Hospital, 
Oklahoma City, Oklahoma, in 1976 or 1977.  The Board noted if 
the veteran chose not to furnish the requested release 
authorizations, he should obtain the identified records and 
send them to the RO.  

In April 2003, the Board received the following evidence:  
records from the Baptist Medical Center reflecting the 
veteran's hospitalization in June 1977; records from the 
Oklahoma City VAMC reflecting the veteran's treatment from 
September 1998 to February 2002; a record from J.H., M.D., 
reflecting the veteran's treatment in September 2000; records 
from R.W., Jr., M.D., reflecting the veteran's treatment from 
October 2001 to August 2002; and lay statements, dated in 
March 2003, from the veteran's mother, ex-wife, and former 
high school classmate.  Such evidence was accompanied by an 
April 2003 letter from the veteran's representative waiving 
the veteran's right to have such evidence initially 
considered by the RO.  

In a statement, received in April 2003, the veteran reported 
that he had been treated by a Dr. S.J.T.  He noted that Dr. 
T. had been retired for many years and was not sure that Dr. 
T. was still alive.  In any event, he reported that Dr. T.'s 
records were not available.  

The Board also arranged for the veteran to have a VA internal 
medicine examination to determine the nature, extent, and 
etiology of any liver disease found to be present.  The Board 
directed that the veteran's claims folder be sent to the 
examiner for review and that the examiner verify that such 
claims folder had, in fact, been so reviewed.  The Board 
stated that if hepatitis was found, the examining physician 
had to render an opinion as to whether it was at least as 
likely as not related to any incident in service.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit invalidated, in part, the VA regulations 
which had permitted the Board to obtain evidence, clarify the 
evidence, cure procedural defect, or perform any other action 
essential for a proper appellate decision in any appeal 
properly before it without having to remand the appeal to the 
AOJ and without having to obtain the appellant's waiver.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  

Later in May 2003, the veteran underwent the requested VA 
examination.  The diagnosis was hepatitis C.  Following a 
review of the veteran's claims file, the examiner stated that 
he did not have enough medical evidence by which he could 
confidently render an opinion as to whether the veteran's 
hepatitis C was related to any incident in service.

The veteran has not waived his right to have the RO perform 
the initial review of the report of the May 2003 VA 
examination.  

In light of the foregoing, the case is remanded for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
have been completed under 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001).  The RO must notify the 
veteran, in writing, of any 
evidence/information he needs to provide 
in support of his claim and the evidence, 
if any, that the RO will obtain for him.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Thereafter, any notice 
given, or action taken, must comply with 
the holding in Disabled American Veterans 
v. Secretary of Veterans Affairs, Nos. 
02-7304, -7305, -7316 (Fed. Cir. May 1, 
2003).  
2.  When the foregoing actions are 
completed, the RO must undertake any 
indicated development and then 
readjudicate the issue of entitlement to 
service connection for skin disability.  
In so doing, the RO must take the entire 
record into account.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, he must be 
furnished a Supplemental Statement of the 
Case (SSOC) and afforded an opportunity 
to respond.  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  Thereafter, 
if in order, the case should be returned 
to the Board for further appellate 
action.  

By this remand, the Board intimates no opinion, either legal 
or factual, as to the ultimate disposition of the remanded 
issue.  It must be emphasized, however, that the veteran has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


